PER CURIAM.
The one question in this case is whether an indictment which, in addition to the other usual allegations, charged that the accused at various times between April 29, 1919, and March 31, 1920, sold, bartered, and gave away morphine to divers persons, both the exact quantities and the names of the recipients being, as the indictment alleged, to the grand jurors unknown, is sufficient as against demurrer and a motion to quash, on the ground that it failed to state the times and places at which or the persons to whom the drug was furnished. We think it was. Durland v. United States, 161 U. S. 314, 16 Sup. Ct. 508, 40 L. Ed. 709.
Affirmed.